UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:20-CR-81
v. )
) JUDGE CORKER
MATTHEW DYLAN NORRIS )

PLEA AGREEMENT TO INFORMATION

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, MATTHEW DYLAN NORRIS, and the defendant’s attorney, Gene
G. Scott, have agreed upon the following:

1. The defendant will waive indictment and arraignment and plead guilty to an
information charging the defendant with the following offense:

a) Count One: Possession of a firearm by a convicted felon, in violation of 18

US.C. § 922(g)(1)

The maximum penalty to which the defendant will be exposed by virtue of his guilty plea is
a term of imprisonment of not more than ten (10) years, a fine of up to $250,000.00, a maximum of
three (3) years supervised release, and a $100.00 mandatory assessment fee.

2. In consideration of the defendant’s guilty plea, the United States agrees to move the
Court at the time of sentencing, or when appropriate, to dismiss the indictment against the defendant
in case number 2:17-CR-118.

3. The defendant has read the information, discussed the charges and possible defenses
with defense counsel, and understands the crimes charged. In order to be guilty, the defendant
agrees to the following: as to Count One, the defendant agrees that each of the following elements

of the crime must be proven beyond a reasonable doubt: (1) the defendant knowingly possessed the

1
Case 2:20-cr-00081-DCLC-CRW Document 15 Filed 11/20/20 Page 1of8 PagelD #: 58
firearm as charged; (2) before he possessed the firearm, the defendant had been convicted in a court
of a crime punishable by imprisonment for a term in excess of one year; (3) at the time the
defendant possessed the firearm, he knew he had been convicted of a crime punishable by a term of
imprisonment exceeding one year; and (4) the possession of the firearm was in or affecting
commerce.

4. In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a) On or about November 4, 2017, officers of the Johnson City, Tennessee Police
Department responded to a call for service concerning a man with a gun in the area of 71 Wilson
Avenue. The man was described by witnesses as a white male with dreadlocks. Officers observed
the defendant, who matched the description, in the immediate area. Upon patting down the
defendant, an officer found a Smith and Wesson .40 caliber handgun concealed in the defendant’s
front left jacket pocket. The officer was unable to obtain the defendant’s criminal history at the time
of the contact and issued a citation to the defendant for possession of a concealed firearm. The
defendant admitted to the officer that he did not have a handgun carry permit. It was later discovered
that the defendant is a convicted felon.

The defendant stated that he had received messages via SnapChat showing his girlfriend
with friends and accompanied by other males. The defendant explained that he was only in the area

to attempt to speak to his girlfriend and had no plans to harm anyone.

2
Case 2:20-cr-00081-DCLC-CRW Document 15 Filed 11/20/20 Page 2of8 PagelD #: 59
b) Corporal Kenneth Hinkle of the Morristown, Tennessee Police Department examined the
Smith and Wesson model SD40 VE, .40 caliber semi-automatic pistol and determined that the
firearm was manufactured outside of the state of Tennessee and, therefore traveled in interstate
commerce. Corporal Hinkle also stated that the firearm is a modern firearm as contemplated by
federal law.

c) For the purpose of this plea agreement, the defendant agrees that he has been convicted in
a court of a crime punishable by imprisonment for a term in excess of one (1) year. Specifically, the
defendant was convicted of Aggravated Robbery, Theft of Property over $1,000, and Aggravated
Burglary in the Washington County, Tennessee Criminal Court on May 20, 2015, Case Number:

39655.

5. The defendant is pleading guilty because the defendant is in fact guilty.

The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:

a) the right to be indicted by a grand jury for this crime;

b) the right to plead not guilty;

c) the right to a speedy and public trial by jury;

d) the right to assistance of counsel at trial;

e) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;

f) the right to confront and cross-examine witnesses against the defendant;

g) the right to testify on one’s own behalf, to present evidence in opposition to

the charges, and to compel the attendance of witnesses; and

3
Case 2:20-cr-00081-DCLC-CRW Document 15 Filed 11/20/20 Page 3of8 PagelD #: 60
h) the right not to testify and to have that choice not used against the defendant.

6. The parties agree that the appropriate disposition of this case would be the following
as to each count:

a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level

pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any

4
Case 2:20-cr-00081-DCLC-CRW Document 15 Filed 11/20/20 Page 4of8 PagelD #: 61
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of any
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing.
9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the

following specific terms and conditions:

5
Case 2:20-cr-00081-DCLC-CRW Document 15 Filed 11/20/20 Page5of8 PagelD #: 62
a) If so requested by the United States, the defendant will promptly submit a
completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful.

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially

concurrent to any other sentence.

6
Case 2:20-cr-00081-DCLC-CRW Document 15 Filed 11/20/20 Page 6of8 PagelD #: 63
b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial
misconduct and (ii) ineffective assistance of counsel.

c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a.

11. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s

guilty plea(s) in this case.

7
Case 2:20-cr-00081-DCLC-CRW Document15 Filed 11/20/20 Page 7of8 PagelD #: 64
12. The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement,
they are hereby fully incorporated herein.

13. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the above-referenced
charge(s), and there are no other agreements, promises, undertakings, or understandings between the
defendant and the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other
promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

 

 

u/2/2020 By: (Me 7
Date THOMAS M€@AULEY

Assistant U.S. Attorney

(1420 (2820 Ihe Ne

 

Date MATTHEW DYLAN NORRIS
Defendant
\ e)
Date GENE G. SCOTT

Attorney for the Defe

8
Case 2:20-cr-00081-DCLC-CRW Document15 Filed 11/20/20 Page 8 of 8 PagelD #: 65
